Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving evaluations from experts; verifying the evaluations; setting the verified evaluations factors as final evaluations factors; determining impact indexes using structural equation model analysis; generating an evaluation model using the evaluation factor, impact index, and structural equation; obtaining information on patent; and generating an evaluation result using the model and obtained information (NOTE: Claims 8 and 15 do not recite these last two limitations).  The invention is directed towards the abstract idea of evaluating documents for important factors using mathematical concepts, which corresponds to “Mental Processes,” “Certain Methods of Organizing Human Activities,” and “Mathematical Concepts” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., receiving information on what people believe are important factors to consider within a document and using a 
The limitations of receiving evaluations from experts; verifying the evaluations; setting the verified evaluations factors as final evaluations factors; determining impact indexes using structural equation model analysis; generating an evaluation model using the evaluation factor, impact index, and structural equation; obtaining information on patent; and generating an evaluation result using the model and obtained information (NOTE: Claims 8 and 15 do not recite these last two limitations), are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium (which is only recited in Claim 8).  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user receiving information from other users on what the other users think/believe are important factors when evaluating a document, verifying the information, and determining an impact using a structural equation model analysis in order to generate a model that can be used as a means of evaluating a document, for example, a guide, template, analysis that can be applied to documents in order to assist with the evaluation of the document.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes,” “Certain Methods of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to communicate information, as well as performing operations that a human can perform in their mind or using pen and paper, as was discussed above. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of communicating  information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of receiving evaluations from experts; verifying the evaluations; (NOTE: Claims 8 and 15 do not recite these last two limitations) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards describing the mathematical concept.
Claim 3 is directed towards descriptive language describing what the evaluation index includes.
Claim 4 is directed towards describing an intended result that amounts to “Mental Processes” and “Certain Methods of Human Activity” as it is directed towards descriptive language and the insignificant activity of receiving information.
Claim 5 is directed towards describing an intended result that amounts to “Mental Processes” and “Certain Methods of Human Activity” as it is directed towards the generic concept of verifying information and describing the information that is being verified.
Claim 6 is similar to claim 5 and further recites the verification includes a consensus and convergence of the factors.
Claim 7 is directed towards describing the mathematical concept.

In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for evaluating a document.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barney et al. (US Patent 6,556,992 B1).
In regards to claim 1, Barney discloses a method of evaluating a patent using a structural equation implemented in a computer, the method comprising the steps of:
receiving from a plurality of experts an evaluation for an importance of each of a plurality of evaluation factors required to build an evaluation model for each of a plurality (Col. 29 – 30 Lines 52 – 9 wherein the system receives, from analysis, i.e. experts, ratings regarding rating predictions and/or occurrence of a predicted future event; Col. 11 – 12 Lines 11 – 6 wherein the ratings that the disclosed invention is directed to are ratings pertaining to patents and factors that are taken into consideration that can affect a patent’s/patents’ rating; Col. 14 Lines 20 – 38; Col. 14 – 15 Lines 65 – 18; Col. 27 Lines 11 – 20 wherein an evaluation model is built based on factors that are taken into consideration and used as inputs in an algorithm in order to perform a statistical analysis of a patent, e.g., multiple regression modeling, in order to determine its rating and predict a particular outcome or desired analysis type, e.g., litigation, quality, maintenance (maintain the patent in force)), reissued/reexamined, citations, probability of being litigated, income stream or royalty rate, and so forth.; Col. 11 – 12 Lines 38 – 51 wherein a plurality of metrics, i.e. factors, are used in order to build a particular evaluation model for a particular desired analysis type and where the algorithm may comprise a scoring and weighting (importance) system); 
verifying the evaluations of the plurality of experts for the importance of the individual evaluation factors (Col. 29 – 30 Lines 52 – 9 wherein the ratings provided by analysts are verified in order to establish trust for an analysts);  
setting the verified evaluation factors as final evaluation factors (Col. 29 – 30 Lines 52 – 9 as was discussed above, the ratings provided are used in order to build models that users can use in order to perform specific analyses on patents.  As a result, analysts and their provided information that are verified and considered qualified and allowed to be used by the system for its analysis are, therefore, considered to have their evaluations be set of final evaluation factors); 
determining impact indexes of the set evaluation factors required to build an evaluation model for each evaluation index, using structural equation model analysis (Col. 10 – 11 Lines 63 – 10; Col. 12 – 13 Lines 36 – 8; Col. 14 – 15 Lines 20 – 18; Col. 15 Lines 47 – 65; Col. 17 Lines 35 – 46; Col. 19 Lines 35 – 45; Col. 24 Lines 35 – 49 wherein the impact (weight) of the factors that are taken into consideration for the development of the evaluation model is disclosed and wherein the evaluation model uses a structural equation model analysis, e.g., multiple regression analysis); 
generating an evaluation model for each evaluation index using the set evaluation factor, the set impact index, and a structural equation (Col. 14 – 15 Lines 20 – 18; Col. 28 – 29 Lines 13 – 31 wherein a model is generated to allow for the analysis of patents using factors/metrics that can affect a patents evaluation result, impact that each factor/metric has, and a structural equation, e.g., multiple regression algorithm); 
obtaining information on each issued patent (Col. 11 Lines 38 – 21; Col. 28 – 29 Lines 13 – 31 wherein information about a patent is obtained in order to perform the analysis on the patent); and 
generating an evaluation result using the generated evaluation model and the obtained information of the patent to be evaluated (Col. 28 – 29 Lines 13 – 31 wherein the model, which can be updated and optimized over time (Col. 12 – 13 Lines 36 – 8), can be used in order to evaluate a patent)
In regards to claim 2, Barney discloses the method of evaluating a patent according to claim 1, wherein one or more evaluation models generated using the structural equation vary depending on a technical field of the patent or an evaluation index (Col. 10 Lines 50 – 62; Col. 11 Lines 38 – 59; Col. 28 Lines 13 – 37 wherein, at least, the technical field of the patent affects the evaluation model).  
In regards to claim 3, Barney discloses the method of evaluating a patent according to claim 1, wherein the evaluation index includes at least one of a rightness index, a technicality index, and a usability index (Col. 10 Lines 63 – 9; Col. 11 – 12 Lines 60 – 6; Col. 12 Lines 23 – 35 wherein the evaluation includes, at least, a rightness index, e.g., “the degree for maintaining an exclusive status of a patent to be evaluated against a patent dispute with a third party”).  
In regards to claim 4, Barney discloses the method of evaluating a patent according to claim 1, wherein during the step of receiving of an evaluation for an importance of individual evaluation factors from a plurality of experts, an evaluation survey result for the importance of the individual evaluation factors performed on patent experts in every technical field is received (Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust).  
In regards to claim 5, Barney discloses the method of evaluating a patent according to claim 1, wherein the step of verifying the evaluations of the plurality of experts for the importance of the individual evaluation factors includes the steps of: 

verifying reliability for every evaluation factor for the evaluation survey result on which the content validity verifying step is performed 
(Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust.  Barney discloses that the system tracks the popularity and veracity of user submitted information and determine which users are most trusted, thereby establishing that a verification is being performed on the validity of the content being provided and the reliability of their submission).  
In regards to claim 6, Barney discloses the method of evaluating a patent according to claim 5, wherein the step of verifying the evaluations of the plurality of experts for the importance of the individual evaluation factors includes a degree of consensus and convergence degree verifying step of verifying a degree of consensus and a convergence degree for every evaluation factor on the evaluation survey result on which the reliability verifying step is performed (Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust.  Barney discloses that the system tracks the popularity and veracity of user submitted information and determine which users are most trusted, thereby establishing that a verification is being performed on the validity of the content being provided and the reliability of their submission.  The system then continues on by identifying most trusted users and least trusted users, which can further be based on popularity as well as the accuracy of their ratings relative to the collective rating prediction and/or relative to the occurrence of a predicted future event, i.e. consensus and convergence.).  
In regards to claim 7, Barney discloses the method of evaluating a patent according to claim 1, wherein during the step of generating an evaluation model for an evaluation index using a structural equation, a mutual causal relationship between several variables which affect a dependent variable included in the evaluation model is analyzed (Col. 14 Lines 20 – 38; Col. 14 – 15 Lines 65 – 18; Col. 27 Lines 11 – 20 wherein an evaluation model is built based on factors that are taken into consideration and used as inputs in an algorithm in order to perform a statistical analysis of a patent, e.g., multiple regression modeling, in order to determine its rating and predict a particular outcome or desired analysis type, e.g., litigation, quality, maintenance (maintain the patent in force)), reissued/reexamined, citations, probability of being litigated, income stream or royalty rate, and so forth.  In other words, the regression analysis results in providing a model that has a mutual casual relationship between several variables which affect a dependent variable).  
In regards to claim 1, Barney discloses a patent evaluating system using a structural equation, the system comprising: 
one or more processors; and 

(Col. 12 – 13 Lines 36 – 8; Col. 14 – 15 Lines 66 – 18):
receiving an evaluation for an importance of a plurality of evaluation factors required to build an evaluation model for each of a plurality of predetermined evaluation indexes, from a plurality of experts, to evaluate an issued patent (Col. 29 – 30 Lines 52 – 9 wherein the system receives, from analysis, i.e. experts, ratings regarding rating predictions and/or occurrence of a predicted future event; Col. 11 – 12 Lines 11 – 6 wherein the ratings that the disclosed invention is directed to are ratings pertaining to patents and factors that are taken into consideration that can affect a patent’s/patents’ rating; Col. 14 Lines 20 – 38; Col. 14 – 15 Lines 65 – 18; Col. 27 Lines 11 – 20 wherein an evaluation model is built based on factors that are taken into consideration and used as inputs in an algorithm in order to perform a statistical analysis of a patent, e.g., multiple regression modeling, in order to determine its rating and predict a particular outcome or desired analysis type, e.g., litigation, quality, maintenance (maintain the patent in force)), reissued/reexamined, citations, probability of being litigated, income stream or royalty rate, and so forth.; Col. 11 – 12 Lines 38 – 51 wherein a plurality of metrics, i.e. factors, are used in order to build a particular evaluation model for a particular desired analysis type and where the algorithm may comprise a scoring and weighting (importance) system); 
(Col. 29 – 30 Lines 52 – 9 wherein the ratings provided by analysts are verified in order to establish trust for an analysts); 
setting the verified evaluation factors as final evaluation factors (Col. 29 – 30 Lines 52 – 9 as was discussed above, the ratings provided are used in order to build models that users can use in order to perform specific analyses on patents.  As a result, analysts and their provided information that are verified and considered qualified and allowed to be used by the system for its analysis are, therefore, considered to have their evaluations be set of final evaluation factors); 
determining impact indexes of the set evaluation factors required to build an evaluation model for each evaluation index, using structural equation model analysis (Col. 10 – 11 Lines 63 – 10; Col. 12 – 13 Lines 36 – 8; Col. 14 – 15 Lines 20 – 18; Col. 15 Lines 47 – 65; Col. 17 Lines 35 – 46; Col. 19 Lines 35 – 45; Col. 24 Lines 35 – 49 wherein the impact (weight) of the factors that are taken into consideration for the development of the evaluation model is disclosed and wherein the evaluation model uses a structural equation model analysis, e.g., multiple regression analysis); and 
generating an evaluation model for each evaluation index using the set evaluation factor, the set impact index, and a structural equation (Col. 14 – 15 Lines 20 – 18; Col. 28 – 29 Lines 13 – 31 wherein a model is generated to allow for the analysis of patents using factors/metrics that can affect a patents evaluation result, impact that each factor/metric has, and a structural equation, e.g., multiple regression algorithm)
In regards to claim 9, Barney discloses the patent evaluating system according to claim 8, wherein one or more evaluation models generated using the structural equation vary depending on a technical field of the patent or an evaluation index (Col. 10 Lines 50 – 62; Col. 11 Lines 38 – 59; Col. 28 Lines 13 – 37 wherein, at least, the technical field of the patent affects the evaluation model).  
In regards to claim 10, Barney discloses the patent evaluating system according to claim 8, wherein the evaluation index includes at least one of a rightness index, a technicality index, and a usability index (Col. 10 Lines 63 – 9; Col. 11 – 12 Lines 60 – 6; Col. 12 Lines 23 – 35 wherein the evaluation includes, at least, a rightness index, e.g., “the degree for maintaining an exclusive status of a patent to be evaluated against a patent dispute with a third party”).  
In regards to claim 11, Barney discloses the patent evaluating system according to claim 8, wherein when an evaluation for an importance of individual evaluation factors is received from a plurality of experts, an evaluation survey result for the importance of the individual evaluation factors performed on patent experts in every technical field is received (Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust).  
12.	In regards to claim 12, Barney discloses the patent evaluating system according to claim 8, wherein the verifying the evaluations of the plurality of experts for the importance of the individual evaluation factors includes: 
verifying a content validity for every evaluation factor on the evaluation survey result for the importance of the individual evaluation factors; and 

(Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust.  Barney discloses that the system tracks the popularity and veracity of user submitted information and determine which users are most trusted, thereby establishing that a verification is being performed on the validity of the content being provided and the reliability of their submission).  
In regards to claim 13, Barney discloses the patent evaluating system according to claim 12, wherein the verifying of the evaluations of the plurality of experts for the importance of the individual evaluation factors includes: verifying a degree of consensus and a convergence degree for every evaluation factor on the evaluation survey result on which the reliability verifying step is performed (Col. 28 – 29 Lines 13 – 31 wherein the system receives information from qualified analysts (or selected patent analysts) and wherein the analysts are also evaluated in order to establish their qualifications and trust.  Barney discloses that the system tracks the popularity and veracity of user submitted information and determine which users are most trusted, thereby establishing that a verification is being performed on the validity of the content being provided and the reliability of their submission.  The system then continues on by identifying most trusted users and least trusted users, which can further be based on popularity as well as the accuracy of their ratings relative to the collective rating prediction and/or relative to the occurrence of a predicted future event, i.e. consensus and convergence).  
In regards to claim 14, Barney discloses the patent evaluating system method of claim 8, wherein in the generating of an evaluation model for an evaluation index using a structural equation, a mutual causal relationship between several variables which affect an dependent variable included in the evaluation model is analyzed (Col. 14 Lines 20 – 38; Col. 14 – 15 Lines 65 – 18; Col. 27 Lines 11 – 20 wherein an evaluation model is built based on factors that are taken into consideration and used as inputs in an algorithm in order to perform a statistical analysis of a patent, e.g., multiple regression modeling, in order to determine its rating and predict a particular outcome or desired analysis type, e.g., litigation, quality, maintenance (maintain the patent in force)), reissued/reexamined, citations, probability of being litigated, income stream or royalty rate, and so forth.  In other words, the regression analysis results in providing a model that has a mutual casual relationship between several variables which affect a dependent variable).  
In regards to claim 15, Barney discloses a method of building a patent evaluation model using a structural equation implemented in a computer, the method comprising the steps of. 
receiving an evaluation for an importance of a plurality of evaluation factors required to build an evaluation model for each of a plurality of predetermined evaluation indexes, from a plurality of experts, to evaluate a registered patent (Col. 29 – 30 Lines 52 – 9 wherein the system receives, from analysis, i.e. experts, ratings regarding rating predictions and/or occurrence of a predicted future event; Col. 11 – 12 Lines 11 – 6 wherein the ratings that the disclosed invention is directed to are ratings pertaining to patents and factors that are taken into consideration that can affect a patent’s/patents’ rating; Col. 14 Lines 20 – 38; Col. 14 – 15 Lines 65 – 18; Col. 27 Lines 11 – 20 wherein an evaluation model is built based on factors that are taken into consideration and used as inputs in an algorithm in order to perform a statistical analysis of a patent, e.g., multiple regression modeling, in order to determine its rating and predict a particular outcome or desired analysis type, e.g., litigation, quality, maintenance (maintain the patent in force)), reissued/reexamined, citations, probability of being litigated, income stream or royalty rate, and so forth.; Col. 11 – 12 Lines 38 – 51 wherein a plurality of metrics, i.e. factors, are used in order to build a particular evaluation model for a particular desired analysis type and where the algorithm may comprise a scoring and weighting (importance) system); 
verifying the evaluations of the plurality of experts for the importance of the individual evaluation factors (Col. 29 – 30 Lines 52 – 9 wherein the ratings provided by analysts are verified in order to establish trust for an analysts); 
setting the verified evaluation factors as final evaluation factors (Col. 29 – 30 Lines 52 – 9 as was discussed above, the ratings provided are used in order to build models that users can use in order to perform specific analyses on patents.  As a result, analysts and their provided information that are verified and considered qualified and allowed to be used by the system for its analysis are, therefore, considered to have their evaluations be set of final evaluation factors); 
(Col. 10 – 11 Lines 63 – 10; Col. 12 – 13 Lines 36 – 8; Col. 14 – 15 Lines 20 – 18; Col. 15 Lines 47 – 65; Col. 17 Lines 35 – 46; Col. 19 Lines 35 – 45; Col. 24 Lines 35 – 49 wherein the impact (weight) of the factors that are taken into consideration for the development of the evaluation model is disclosed and wherein the evaluation model uses a structural equation model analysis, e.g., multiple regression analysis); and 
generating an evaluation model for each evaluation index using the set evaluation factor, the set impact index, and a structural equation (Col. 14 – 15 Lines 20 – 18; Col. 28 – 29 Lines 13 – 31 wherein a model is generated to allow for the analysis of patents using factors/metrics that can affect a patents evaluation result, impact that each factor/metric has, and a structural equation, e.g., multiple regression algorithm).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Statistics Solutions (Structural Equation Modeling) – which is an explanation of the scope that “structural equation modeling” covers;
Lundgren (US Patent 5,608,620); Ansari (US PGPub 2005/0114169 A1); Reisman (US PGPub 2004/0186738 A1); Kiehne et al. (US PGPub 2016/0004998 A1); Thomas (US PGPub 2011/0288957 A1); Sampath et al. (US PGPub 2009/0164404 A1); Diaz et al. (US PGPub 2006/0085249 A1) – which are directed towards the evaluation of intellectual property documents
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/19/2021